DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 
Response to Amendment
Claims 1, 8, and 14 were amended.  New claims 20-21 were added.  Claims 1-3, 5-10, 12-16, and 18-21 remain pending in the application and are provided to be examined upon their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-16, and 18-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 5-10, 12-16, and 18-21 are directed to the abstract idea of: Claim 1: receiving a first transaction request message corresponding to a first transaction, the transaction request message comprising the account identifier; communicating an authorization request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receiving an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; extracting the account capacity data from the structurally modified authorization response message; storing the account capacity data; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a transaction request message corresponding to a transaction, the transaction request message comprising a transaction value and an account identifier; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining whether to process the transaction request message as a stand-in transaction based at least partially on the transaction request message; in response to determining to process the transaction request message as a stand-in transaction, determining an account capacity corresponding to the account identifier; determining whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining to authorize the stand-in transaction, completing the stand-in transaction. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 2: wherein determining whether to process the transaction request message as a stand-in transaction comprises: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) communicating an authorization request message based on the transaction request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining to process the transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3: wherein determining whether to process the transaction request message as a stand-in transaction comprises determining if a transaction type associated with the transaction request message is a preapproved transaction type. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5: storing the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 6: receiving a batch of account capacity data from an issuer system, the batch including the account capacity corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); storing the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7: wherein the account capacity comprises an available balance for an account corresponding to the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 8: receive a first transaction request message corresponding to a first transaction, the transaction request message comprising the account identifier; communicate an authorization request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receive an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; extract the account capacity data from the structurally modified authorization response message; store the account capacity data; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a transaction request message corresponding to a transaction, the transaction request message comprising a transaction value and an account identifier; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determine whether to process the transaction request message as a stand-in transaction based at least partially on the transaction request message; in response to determining to process the transaction request message as a stand-in transaction, determine an account capacity corresponding to the account identifier; determine whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining to authorize the stand-in transaction, complete the stand-in transaction. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 9: wherein determining whether to process the transaction request message as a stand-in transaction comprises: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) communicating an authorization request message based on the transaction request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining to process the transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10: wherein determining whether to process the transaction request message as a stand-in transaction comprises determining if a transaction type associated with the transaction request message is a preapproved transaction type. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12: to store the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13: receive a batch of transaction capacities from an issuer system, the batch including the account capacity corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); store the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14: receive a first transaction request message corresponding to a first transaction, the first transaction request message comprising the account identifier; communicate an authorization request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receive an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; extract the account capacity data from the structurally modified authorization response message; store the account capacity data; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receive a transaction request message corresponding to a transaction, the transaction request message comprising a transaction value and an account identifier; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determine whether to process the transaction request message as a stand-in transaction based at least partially on the transaction request message; in response to determining to process the transaction request message as a stand-in transaction, determine an account capacity corresponding to the account identifier; determine whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) in response to determining to authorize the stand-in transaction, complete the stand-in transaction. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 15: wherein determining whether to process the transaction request message as a stand-in transaction comprises: (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) communicating an authorization request message based on the transaction request message to an issuer system corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining to process the transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16: wherein determining whether to process the transaction request message as a stand-in transaction comprises determining if a transaction type associated with the transaction request message is a preapproved transaction type. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18: to store the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 19: receive a batch of transaction capacities from an issuer system, the batch including the account capacity corresponding to the account identifier; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people); store the account capacity, wherein determining the account capacity comprises querying based at least partially on the account identifier. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 8, and 14 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 8 and is described by the steps of independent claim 14. 
Claim 1: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "computer", "at least one processor", and "a database". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer", "at least one processor", and "a database" of independent claim 1 recite generic computer and/or field of use components pertaining to the adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receiving a first transaction request … comprising the account identifier", "communicating an authorization request message … to the account identifier", "receiving an authorization response message … to the account identifier", "extracting, with at least one … modified authorization response message", "storing, with at least one … data in a database", "receiving a second transaction request … and the account identifier", "determining, with at least one … second transaction request message", "in response to determining to … to the account identifier", "determining, with at least one … the account capacity; and", "in response to determining to … completing the stand-in transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "storing, with at least one … data in a database" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receiving a first transaction request … comprising the account identifier", "communicating an authorization request message … to the account identifier", "receiving an authorization response message … to the account identifier", "extracting, with at least one … modified authorization response message", "storing, with at least one … data in a database", "receiving a second transaction request … and the account identifier", "determining, with at least one … second transaction request message", "in the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "storing, with at least one … data in a database", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 8: Particularly regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 8 further to the abstract idea includes additional elements of "at least one transaction processing server including at least one processor", and "a database". However, independent claim 8 does not include additional elements that are sufficient to integrate the exception into a practical application because "at least one transaction processing server adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receive a first transaction request … comprising the account identifier", "communicate an authorization request message … to the account identifier", "receive an authorization response message … to the account identifier", "extract, with at least one … modified authorization response message", "store, with at least one … data in a database", "receive a second transaction request … and the account identifier", "determine whether to process the … second transaction request message", "in response to determining to … to the account identifier", "determine whether to authorize the … the account capacity; and", "in response to determining to … complete the stand-in transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "store, with at least one … data in a database" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receive a first transaction request … comprising the account identifier", "communicate an authorization request message … to the account identifier", "receive an authorization response message … to the account identifier", "extract, with at least one … modified authorization response message", "store, with at least one … data in a database", "receive a second transaction the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "store, with at least one … data in a database", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 8 is ineligible. 
Claim 14: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 14 further to the abstract idea includes additional elements of "at least one computer-readable medium including program instructions" and "at least one processor", and "a database". However, independent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because "at least one computer-readable medium including program instructions" and "at least one processor", and "a database" of independent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receive a first transaction request … comprising the account identifier", "communicate an authorization request message … to the account identifier", "receive an authorization response message … to the account identifier", "extract, with at least one … modified authorization response message", "store, with at least one … data in a database", "receive a second transaction request … and the account identifier", "determine whether to process the … second transaction request message", "in response to determining to … to the account identifier", "determine whether to authorize the … the account capacity; and" and "in response to determining to … complete adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "receive a first transaction request … comprising the account identifier", "communicate an authorization request message … to the account identifier", "receive an authorization response message … to the account identifier", "extract, with at least one … modified authorization response message", "store, with at least one … data in a database", "receive a second transaction request … and the account identifier", "determine whether to process the … second transaction request message", "in response to determining to … to the account identifier", "determine whether to authorize the … the account capacity; and", "in response to determining to … complete the stand-in transaction" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "store, with at least one … data in a database" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receive a first transaction request … comprising the account identifier", "communicate an authorization request message … to the account identifier", "receive an authorization response message … to the account identifier", "extract, with at least one … modified authorization response message", "store, with at least one … data in a database", "receive a second transaction request … and the account identifier", "determine whether to process the … second transaction request message", "in response to determining to … to the account identifier", "determine whether to authorize the … the account capacity; and", "in response to determining to … complete the stand-in transaction" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "store, (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 14 is ineligible. 
Independent Claims: Nothing in independent claims 1, 8, and 14 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-3, 5-7, 9-10, 12-13, 15-16, and 18-21 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 5: Dependent claim 5 does not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one database" of dependent claim 5 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("storing the account capacity... querying … based at least partially on the account identifier") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 does not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one database" of dependent claim 6 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("storing the account capacity... querying … based at least partially on the account identifier") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "storing the account capacity... querying … based at least partially on the account identifier" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 12 and 18: Dependent claims 12 and 18 do not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one database" of dependent claims 12 and 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("to store the account capacity … querying … based at least partially on the account identifier") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "to store the account capacity … querying … based at least partially on the account identifier" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 12 and 18 are ineligible. 
Claims 13 and 19: Dependent claims 13 and 19 do not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one database" of dependent claims 13 and 19 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("store the account capacity … querying... based at least partially on the account identifier") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "store the account capacity … querying... based at least partially on the account identifier" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 21: Dependent claim 21 does not include additional elements that are sufficient to integrate the exception into a practical application because, "the issuer system" of dependent claim 21 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("generate the structurally modified authorization … capacity data stored therein") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 21 is ineligible. 
Claim 6: Dependent claim 6 adds an additional method step of "receiving a batch... corresponding to the account identifier". However, the additional method step of dependent claims 6 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) Dependent claim 6 further does not specify any particular machine element(s) for the "receiving a batch... corresponding to the account identifier" step and under the broadest reasonable interpretation, 
Claims 13 and 19: Dependent claims 13 and 19 add an additional method step of "receive a batch... corresponding to the account identifier". However, the additional method step of dependent claim 13 and 19 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 6 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 6 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 13 and 19 are ineligible. 
Claim 20: Dependent claim 20 adds an additional method step of "generating, with the issuer system, … capacity data stored therein". However, the additional method step of dependent claims 20 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 21 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion 
Claims 2-3, 7, 9-10, and 15-16: Dependent claims 2-3, 7, 9-10, and 15-16 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 2-3, 7, 9-10, and 15-16 are ineligible. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.

    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-2, 7-9, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0304158 A1 of Basu; Gourab et al., (hereinafter "BASU-A") in view of U.S. Patent Application Publication No. US 2017/0053286 A1 of BHAGAT; Deepankar et al., (hereinafter "BHAGAT"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 1 is an independent claim. The combined disclosures and teachings of BASU-A and BHAGAT taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method for stand-in transaction processing, comprising: Reference (BASU-A: discloses "a server computer comprising a processor and a computer readable medium comprising code, executable by the processor, for implementing a method" par. [0008] or "method [] by a server computer" par. [0007], Claim 1 and "stand-in processing [] of transactions" pars. [0032], [0037]-[0038], [0056]) 
• 1 ¶ 2 • receiving a first transaction request message corresponding to a first transaction, the transaction request message comprising the account identifier; Reference (BASU-A: discloses "an issuer processor that may receive an authorization request message for a transaction" par. [0029] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063] and "receive an authorization request message for a transaction involving purchase of goods and/or services from a merchant" par. [0029] and "a transaction involving purchase of goods and/or services from a merchant" par. [0029] and "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
• 1 ¶ 3 • communicating an authorization request message to an issuer system corresponding to the account identifier; Reference (BASU-A: discloses "authorization request message may be an electronic message that is sent to a payment processing network and/or an issuer of a payment account to request authorization for a transaction" par. [0039] and e.g. "authorization request message" pars. [0029], [0039]-[0040], [0052]-[0054], [0063] and "issuer or an issuer processor" pars. [0004], [0029] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]) 
• 1 ¶ 4 • receiving an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; Reference (BASU-A: discloses "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039] and "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and "[o]nce stand-in processing is invoked, typical solutions to make authorization decisions on behalf of the issuer are broad based and in most cases may depend upon the issuer's preconfigured parameters[;] some of the preconfigured parameters may be based at the BIN (Bank Identification Number), portfolio or product (e.g., credit or debit card) level[;] authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[;] transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs[;] the configurations provided by the issuer may be static and broad-based" par. [0019] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite field --- however BHAGAT: clearly discloses, teaches, and/or suggests the feature -- "if the authorization response indicates that the transaction was successful, then the spending limit for the CPN will have been increased[;] the processing server 102 may provide an additional message (e.g., separate from andor accompanying the authorization response) indicative of the increasing of the spending limit of the CPN" par. [0073]), [See Remarks Below]; (BASU-A: discloses as described previously in this paragraph) 
With respect to above-noted claimed element "account capacity field" which is disclosed by BHAGAT: the teachings and/or suggestions within the disclosure of BASU-A thus far relied upon omits to record within its descriptions an explicit and express recitation of account capacity field as required by the instant claim. However, herein relied upon are portions of the disclosure of BHAGAT which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within BHAGAT that teach and/or suggest the claimed feature. Although not currently herein relied upon, CUELI also discloses "a transaction override computer 298 receives [] updates from an issuer computer 260[;] transaction override database 226 may communicate with issuer computer 260 to provide account balances 246 and an associated pre-approval for a BHAGAT: par. [0001]). 
• 1 ¶ 5 • extracting, with at least one processor, the account capacity data from the structurally modified authorization response message; Reference (BASU-A: discloses "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15) 
• 1 ¶ 6 • storing, with at least one processor, the account capacity data in a database; Reference (BASU-A: discloses "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]) 
• 1 ¶ 7 • receiving a second transaction request message corresponding to a second transaction, the second transaction request message comprising a transaction value and the account identifier; Reference (BASU-A: discloses "an issuer processor that may receive an authorization request message for a transaction" par. [0029] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063] and "receive an authorization request message for a transaction involving purchase of goods and/or services from a merchant" par. [0029] and "authorization request message may also include transaction information such as a transaction amount" par. [0039]) 
• 1 ¶ 8 • determining, with at least one processor, whether to process the transaction request message as a stand-in transaction based at least partially on the second transaction request message; Reference (BASU-A: discloses "determine if the number of transactions declined by an authorization entity in a certain time period exceeds a certain acceptable value, the authorization entity may be malfunctioning and stand-in processing may [] be invoked" par. [0032] or "to detect if an endpoint such as an issuer (or issuer computer) is operating in an abnormal manner[; i]f it is, then stand-in processing may be invoked by an intermediate entity such as a server computer in a payment processing network" par. [0005] or "to detect a major incident and systematically invoke stand in processing" par. [0006] or "to invoke stand-in processing[] when an issuer is unavailable or fails to respond in a timely manner" par. [0017] or "static thresholds for approval rates of an issuer to automatically invoke stand-in processing" par. [0018] or "in the event that an issuer abnormality is detected, and stand-in processing rules are invoked for all of the issuer's transactions" par. [0021] or "using data driven capabilities to systematically detect incidents and automatically invoke stand-in processing" par. [0022] or "when an authorization response from the issuer is received beyond a normal expected time), stand-in processing can be automatically invoked" par. [0024] or "a second set of processing rules may be used by an entity other than the authorization entity during stand-in processing when the authorization entity is not available or is malfunctioning" par. [0031] or "a predetermined number of timeouts within a predetermined period of time may indicate an abnormal behavior of an authorization entity and stand-in processing may [] be invoked" par. [0033] or "when transaction activity of a plurality of transactions exceeds a threshold, stand-in processing rules may be invoked" par. [0034] or "the authorization entity is experiencing a systematic malfunction[; i]n this case, stand-in processing may [] be invoked" par. [0035] or "the thresholds may be adjusted to have up to 8 time outs in 10 hours before stand-in processing may be invoked" par. [0036] or "corresponding thresholds may be adjusted up to a high limit or a low limit before stand-in processing is invoked" par. [0037] or "transaction activity of a plurality of transactions may be monitored to determine if the approval rate goes below a certain threshold before stand-in processing may be invoked" par. [0038] or "due to a computer malfunction or unavailability of the connection), the payment processing network 110 may invoke stand-in processing" par. [0049] or "a combination of threshold indicators may be required to invoke stand-in processing" par. [0062] and e.g. "stand-in [] transaction" pars. [0002], [0019]-[0020], [0033]-[0034], [0090]-[0091], [0093] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063]) 
• 1 ¶ 9 • in response to determining to process the second transaction request message as a stand-in transaction, determining the account capacity corresponding to the account identifier; Reference (BASU-A: discloses "determine if the number of transactions declined by an authorization entity in a certain time period exceeds a certain acceptable value, the authorization entity may be malfunctioning and stand-in processing may [] be invoked" par. [0032] or "to detect if an endpoint such as an issuer (or issuer computer) is operating in an abnormal manner[; i]f it is, then stand-in processing may be invoked by an intermediate entity such as a server computer in a payment processing network" par. [0005] or "to detect a major incident and systematically invoke stand in processing" par. [0006] or "to invoke stand-in processing[] when an issuer is unavailable or fails to respond in a timely manner" par. [0017] or "static thresholds for approval rates of an issuer to automatically invoke stand-in processing" par. [0018] or "in the event that an issuer abnormality is detected, and stand-in processing rules are invoked for all of the issuer's transactions" par. [0021] or "using data driven capabilities to systematically detect incidents and automatically invoke stand-in processing" par. [0022] or "when an authorization response from the issuer is received beyond a normal expected time), stand-in processing can be automatically invoked" par. [0024] or "a second set of processing rules may be used by an entity other than the authorization entity during stand-in processing when the authorization entity is not available or is malfunctioning" par. [0031] or "a predetermined number of timeouts within a predetermined period of time may indicate an abnormal behavior of an authorization entity and stand-in processing may [] be invoked" par. [0033] or "when transaction activity of a plurality of transactions exceeds a threshold, stand-in processing rules may be invoked" par. [0034] or "the authorization entity is experiencing a systematic malfunction[; i]n this case, stand-in processing may [] be invoked" par. [0035] or "the thresholds may be adjusted to have up to 8 time outs in 10 hours before stand-in processing may be invoked" par. [0036] or "corresponding thresholds may be adjusted up to a high limit or a low limit before stand-in processing is invoked" par. [0037] or "transaction activity of a plurality of transactions may be monitored to determine if the approval rate goes below a certain threshold before stand-in processing may be invoked" par. [0038] or "due to a computer malfunction or unavailability of the connection), the payment processing network 110 may invoke stand-in processing" par. [0049] or "a combination of threshold indicators may be required to invoke stand-in processing" par. [0062] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]) 
• 1 ¶ 10 • determining, with at least one processor, whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and Reference (BASU-A: discloses "the stand-in authorization module 424 may authorize or decline a transaction when the authorization entity computer 112 is malfunctioning or doesn't respond[;] the stand-in authorization module 424 may generate an authorization response message that may be transmitted back to the merchant computer 106 via the acquirer computer 108[; t]he authorization response may include a result of the authorization such as an approval or a decline" par. [0091] or "payment processing network 110 may authorize or decline the transaction on behalf of the authorization entity using a second set of processing rules[;] the second set of processing rules may be stand-in processing rule" par. [0065] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and e.g. "stand-in [] transaction" pars. [0002], [0019]-[0020], [0033]-[0034], [0090]-[0091], [0093] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "authorization request message may also include transaction information such as a transaction amount" par. [0039]) 
• 1 ¶ 11 • in response to determining to authorize the stand-in transaction, completing the stand-in transaction. Reference (BASU-A: discloses "[i]f the transaction is approved, the transaction may be completed" par. [0048] where "the stand-in authorization module 424 may authorize or decline a transaction when the authorization entity computer 112 is malfunctioning or doesn't respond[;] the stand-in authorization module 424 may generate an authorization response message that may be transmitted back to the merchant computer 106 via the acquirer computer 108[; t]he authorization response may include a result of the authorization such as an approval or a decline" par. [0091] and "[s]tand-in authorization module 424 may be configured to make authorization decisions on behalf of an authorization entity" par. [0091]) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BASU-A discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, wherein determining whether to process the transaction request message as a stand-in transaction comprises: See Prior Comment(s) at Claim 1 ¶ 8; 
• 2 ¶ 2 • communicating a second authorization request message based on the second transaction request message to the issuer system corresponding to the account identifier; and Reference (BASU-A: discloses "authorization request message may be an electronic message that is sent to a payment processing network and/or an issuer of a payment account to request authorization for a transaction" par. [0039] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and e.g. "authorization request message" pars. [0029], [0039]-[0040], [0052]-[0054], [0063] and "authorization request is forwarded by a merchant computer to an authorization entity via a payment processing network" par. [0016] or "the acquirer computer 108 may forward the authorization request message to the authorization entity 112 via the payment processing network 110" par. [0054] or "the payment processing network 110 may forward the authorization request message to the authorization entity computer of the authorization entity" par. [0063] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063] and "issuer or an issuer processor" pars. [0004], [0029] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
• 2 ¶ 3 • determining to process the second transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. Reference (BASU-A: discloses "to detect if an endpoint such as an issuer (or issuer computer) is operating in an abnormal manner[; i]f it is, then stand-in processing may be invoked by an intermediate entity such as a server computer in a payment processing network" par. [0005] or "to detect a major incident and systematically invoke stand in processing" par. [0006] or "to invoke stand-in processing, [] when an issuer is unavailable or fails to respond in a timely manner" par. [0017] or "in the event that an issuer abnormality is detected, and stand-in processing rules are invoked for all of the issuer's transactions" par. [0021] or "when an authorization response from the issuer is received beyond a normal expected time), stand-in processing can be automatically invoked" par. [0024] or "a second set of processing rules may be used by an entity other than the authorization entity during stand-in processing when the authorization entity is not available or is malfunctioning" par. [0031] or "a predetermined number of timeouts within a predetermined period of time may indicate an abnormal behavior of an authorization entity and stand-in processing may [] be invoked" par. [0033] or "the authorization entity is experiencing a systematic malfunction[], stand-in processing may [] be invoked" par. [0035] or "due to a computer malfunction or unavailability of the connection), the payment processing network 110 may invoke stand-in processing" par. [0049] or "a combination of threshold indicators may be required to invoke stand-in processing" par. [0062] and e.g. "whether an authorization entity is experiencing a timeout or an interruption in service may be determined if the authorization entity does not respond to an authorization request message for a transaction in a certain pre-determined time period (e.g., 15 seconds or 30 seconds)[; i]n other words, no authorization response message is generated by the authorization entity computer 112 in a certain pre-determined time period" par. [0058] and e.g. "a connection to the authorization entity may be unavailable" par. [0016] or "no authorization response message is generated by the authorization entity computer 112 in a certain pre-determined time period[; f]or example, in some instances, a connection to the authorization entity computer 112 may be unavailable or the authorization entity computer 112 may fail to respond due to a systematic malfunction" par. [0058]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, BASU-A discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, wherein the account capacity comprises an available balance for an account corresponding to the account identifier. Reference (BASU-A: discloses "a server computer comprising a processor and a computer readable medium comprising code, executable by the processor, for implementing a method" par. [0008] or "method [] by a server computer" par. [0007], Claim 1 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 8 is an independent claim. BASU-A and BHAGAT disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a system for stand-in transaction processing, comprising at least one transaction processing server including at least one processor, the at least one transaction processing server programmed or configured to: Reference (BASU-A: discloses "system[] for stand-in processing" Abstract or "system for processing transactions" par. [0011] or "system 100 for processing transactions" par. [0041] or "system" Claims 15-20 and "stand-in processing [] of transactions" pars. [0032], [0037]-[0038], [0056] and "a server computer in a payment processing network" par. [0005] or "server computer to process subsequent transactions" pars. [0007]-[0009], Claims 1, 8, 15 and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15) 
• 8 ¶ 2 • receive a first transaction request message corresponding to a first transaction, the transaction request message comprising the account identifier; See Prior Comment(s) at Claim 1 ¶ 2; 
• 8 ¶ 3 • communicate an authorization request message to an issuer system corresponding to the account identifier; See Prior Comment(s) at Claim 1 ¶ 3; 
• 8 ¶ 4 • receive an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; Reference (BASU-A: discloses "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039] and "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and "[o]nce stand-in processing is invoked, typical solutions to make authorization decisions on behalf of the issuer are broad based and in most cases may depend upon the issuer's preconfigured parameters[;] some of the preconfigured parameters may be based at the BIN (Bank Identification Number), portfolio or product (e.g., credit or debit card) level[;] authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[;] transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs[;] the configurations provided by the issuer may be static and broad-based" par. [0019] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite field --- however BHAGAT: clearly discloses, teaches, and/or suggests the feature -- "if the authorization response indicates that the transaction was successful, then the spending limit for the CPN will have been increased[;] the processing server 102 may provide an additional message (e.g., separate from andor accompanying the authorization response) indicative of the increasing of the spending limit of the CPN" par. [0073]), [See Remarks at Clm. 1 ¶ 4]; (BASU-A: discloses as described previously in this paragraph) 
• 8 ¶ 5 • extract, with at least one processor, the account capacity data from the structurally modified authorization response message; Reference (BASU-A: discloses "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039]) 
• 8 ¶ 6 • store, with at least one processor, the account capacity data in a database; Reference (BASU-A: discloses "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]) 
• 8 ¶ 7 • receive a second transaction request message corresponding to a second transaction, the first transaction request message comprising a transaction value and the account identifier; See Prior Comment(s) at Claim 1 ¶ 7; 
• 8 ¶ 8 • determine whether to process the second transaction request message as a stand-in transaction based at least partially on the second transaction request message; Reference (BASU-A: discloses "determine if the number of transactions declined by an authorization entity in a certain time period exceeds a certain acceptable value, the authorization entity may be malfunctioning and stand-in processing may [] be invoked" par. [0032] or "to detect if an endpoint such as an issuer (or issuer computer) is operating in an abnormal manner[; i]f it is, then stand-in processing may be invoked by an intermediate entity such as a server computer in a payment processing network" par. [0005] or "to detect a major incident and systematically invoke stand in processing" par. [0006] or "to invoke stand-in processing[] when an issuer is unavailable or fails to respond in a timely manner" par. [0017] or "static thresholds for approval rates of an issuer to automatically invoke stand-in processing" par. [0018] or "in the event that an issuer abnormality is detected, and stand-in processing rules are invoked for all of the issuer's transactions" par. [0021] or "using data driven capabilities to systematically detect incidents and automatically invoke stand-in processing" par. [0022] or "when an authorization response from the issuer is received beyond a normal expected time), stand-in processing can be automatically invoked" par. [0024] or "a second set of processing rules may be used by an entity other than the authorization entity during stand-in processing when the authorization entity is not available or is malfunctioning" par. [0031] or "a predetermined number of timeouts within a predetermined period of time may indicate an abnormal behavior of an authorization entity and stand-in processing may [] be invoked" par. [0033] or "when transaction activity of a plurality of transactions exceeds a threshold, stand-in processing rules may be invoked" par. [0034] or "the authorization entity is experiencing a systematic malfunction[; i]n this case, stand-in processing may [] be invoked" par. [0035] or "the thresholds may be adjusted to have up to 8 time outs in 10 hours before stand-in processing may be invoked" par. [0036] or "corresponding thresholds may be adjusted up to a high limit or a low limit before stand-in processing is invoked" par. [0037] or "transaction activity of a plurality of transactions may be monitored to determine if the approval rate goes below a certain threshold before stand-in processing may be invoked" par. [0038] or "due to a computer malfunction or unavailability of the connection), the payment processing network 110 may invoke stand-in processing" par. [0049] or "a combination of threshold indicators may be required to invoke stand-in processing" par. [0062] and e.g. "stand-in [] transaction" pars. [0002], [0019]-[0020], [0033]-[0034], [0090]-[0091], [0093] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063]) 
• 8 ¶ 9 • in response to determining to process the second transaction request message as a stand-in transaction, determine an account capacity corresponding to the account identifier; See Prior Comment(s) at Claim 1 ¶ 9; 
• 8 ¶ 10 • determine whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and Reference (BASU-A: discloses "the stand-in authorization module 424 may authorize or decline a transaction when the authorization entity computer 112 is malfunctioning or doesn't respond[;] the stand-in authorization module 424 may generate an authorization response message that may be transmitted back to the merchant computer 106 via the acquirer computer 108[; t]he authorization response may include a result of the authorization such as an approval or a decline" par. [0091] or "payment processing network 110 may authorize or decline the transaction on behalf of the authorization entity using a second set of processing rules[;] the second set of processing rules may be stand-in processing rule" par. [0065] and e.g. "stand-in [] transaction" pars. [0002], [0019]-[0020], [0033]-[0034], [0090]-[0091], [0093] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "authorization request message may also include transaction information such as a transaction amount" par. [0039]) 
• 8 ¶ 11 • in response to determining to authorize the stand-in transaction, complete the stand-in transaction. See Prior Comment(s) at Claim 1 ¶ 11; 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 9 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, BASU-A discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the system of claim 8, wherein determining whether to process the transaction request message as a stand-in transaction comprises: See Prior Comment(s) at Claim 2 ¶ 1; 
• 9 ¶ 2 • communicating a second authorization request message based on the second transaction request message to the issuer system corresponding to the account identifier; and See Prior Comment(s) at Claim 2 ¶ 2; 
• 9 ¶ 3 • determining to process the second transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. See Prior Comment(s) at Claim 2 ¶ 3; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 14 is an independent claim. BASU-A and BHAGAT disclose and render obvious as previously combined the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, a computer program product for stand-in transaction processing, comprising at least one computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: Reference (BASU-A: discloses "the software components or functions described [] may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques[; t]he software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM" par. [0096] and "stand-in processing [] of transactions" pars. [0032], [0037]-[0038], [0056] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15) 
• 14 ¶ 2 • receive a first transaction request message corresponding to a first transaction, the first transaction request message comprising the account identifier; Reference (BASU-A: discloses "an issuer processor that may receive an authorization request message for a transaction" par. [0029] and "authorization request message for a transaction" pars. [0029], [0058] or "transaction [] request message" pars. [0029], [0063] and "receive an authorization request message for a transaction involving purchase of goods and/or services from a merchant" par. [0029] and "a transaction involving purchase of goods and/or services from a merchant" par. [0029] and "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
• 14 ¶ 3 • communicate an authorization request message to an issuer system corresponding to the account identifier; See Prior Comment(s) at Claim 8 ¶ 3; 
• 14 ¶ 4 • receive an authorization response message from the issuer system in response to the authorization request message, the authorization response message comprising a structurally modified authorization response message including an account capacity field comprising account capacity data representing an account capacity corresponding to the account identifier, the account capacity data comprising at least one of a spending limit and a credit limit corresponding to the account identifier; Reference (BASU-A: discloses "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039] and "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and "[o]nce stand-in processing is invoked, typical solutions to make authorization decisions on behalf of the issuer are broad based and in most cases may depend upon the issuer's preconfigured parameters[;] some of the preconfigured parameters may be based at the BIN (Bank Identification Number), portfolio or product (e.g., credit or debit card) level[;] authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[;] transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs[;] the configurations provided by the issuer may be static and broad-based" par. [0019] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite field --- however BHAGAT: clearly discloses, teaches, and/or suggests the feature -- "if the authorization response indicates that the transaction was successful, then the spending limit for the CPN will have been increased[;] the processing server 102 may provide an additional message (e.g., separate from andor accompanying the authorization response) indicative of the increasing of the spending limit of the CPN" par. [0073]), [See Remarks at Clm. 1 ¶ 4]; (BASU-A: discloses as described previously in this paragraph) 
• 14 ¶ 5 • extract, with at least one processor, the account capacity data from the structurally modified authorization response message; Reference (BASU-A: discloses "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066] and "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039]) 
• 14 ¶ 6 • store, with at least one processor, the account capacity data in a database; Reference (BASU-A: discloses "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]) 
• 14 ¶ 7 • receive a second transaction request message corresponding to a second transaction, the second transaction request message comprising a transaction value and the account identifier; See Prior Comment(s) at Claim 1 ¶ 7; 
• 14 ¶ 8 • determine whether to process the second transaction request message as a stand-in transaction based at least partially on the second transaction request message; See Prior Comment(s) at Claim 8 ¶ 8; 
• 14 ¶ 9 • in response to determining to process the second transaction request message as a stand-in transaction, determine an account capacity corresponding to the account identifier; See Prior Comment(s) at Claim 1 ¶ 9; 
• 14 ¶ 10 • determine whether to authorize the stand-in transaction based at least partially on the transaction value and the account capacity; and See Prior Comment(s) at Claim 8 ¶ 10; 
• 14 ¶ 11 • in response to determining to authorize the stand-in transaction, complete the stand-in transaction. See Prior Comment(s) at Claim 1 ¶ 11; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 15 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, BASU-A discloses the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the computer program product of claim 14, wherein determining whether to process the second transaction request message as a stand-in transaction comprises: See Prior Comment(s) at Claim 2 ¶ 1; 
• 15 ¶ 2 • communicating a second authorization request message based on the second transaction request message to the issuer system corresponding to the account identifier; and See Prior Comment(s) at Claim 2 ¶ 2; 
• 15 ¶ 3 • determining to process the second transaction request message as a stand-in transaction in response to at least one of the following: receiving a rejection message from the issuer system, determining a time-out from the issuer system, determining that the issuer system is unavailable, or any combination thereof. See Prior Comment(s) at Claim 2 ¶ 3; 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 20 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BASU-A and BHAGAT taken together render obvious the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the computer-implemented method of claim 1, further comprising: Reference (BASU-A: discloses "a server computer comprising a processor and a computer readable medium comprising code, executable by the processor, for implementing a method" par. [0008] or "method [] by a server computer" par. [0007], Claim 1) 
• 20 ¶ 2 • generating, with the issuer system, the structurally modified authorization response message by modifying a structured authorization response message to include the account capacity field having the account capacity data stored therein. Reference (BASU-A: discloses "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039] and "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039]); (BASU-A: doesn't expressly and explicitly recite therein. --- however BHAGAT: clearly discloses, teaches, and/or suggests the feature -- "if the authorization response indicates that the transaction was successful, then the spending limit for the CPN will have been increased[;] the processing server 102 may provide an additional message (e.g., separate from andor accompanying the authorization response) indicative of the increasing of the spending limit of the CPN" par. [0073]), [See Remarks Below] 
With respect to above-noted claimed element "therein" which is disclosed by BHAGAT: the teachings and/or suggestions within the disclosure of BASU-A thus far relied upon omits to include within its writings the reciting explicitly and expressly of therein as required by the instant claim. Nonetheless, herein relied upon are portions of the disclosure of BHAGAT which sufficiently teaches the feature apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within BHAGAT that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BASU-A by adding or substituting the feature therein as taught and/or suggested by BHAGAT, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BASU-A with these previously described teachings of "therein" sufficiently taught, suggested, and/or disclosed in BHAGAT because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "crediting of user accounts and processing of transactions involving user accounts, specifically associating controlled payment numbers with user accounts of a BHAGAT: par. [0001]). 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over BASU-A and BHAGAT. Claim 21 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, BASU-A and BHAGAT disclose and render obvious as previously combined the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the system of claim 8, further comprising the issuer system, the issuer system configured to generate the structurally modified authorization response message by modifying a structured authorization response message to include the account capacity field having the account capacity data stored therein. Reference (BASU-A: discloses "[a]n authorization response message may be an electronic message reply to an authorization request message generated by an authorization entity or a payment processing network[; t]he authorization response message may include, by way of example only, one or more of the following status indicators Approval--transaction was approved; Decline--transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number[; t]he authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g[; p]OS equipment) that indicates approval of the transaction" par. [0040] or "authorization response message" pars. [0048], [0091] where "[a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction" par. [0039] and "[i]SO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account[; t]he authorization request message may include an account identifier that may be associated with a payment device or a payment account associated with an issuer[; a]n authorization request message may also comprise additional data elements corresponding to identification information including, by way of example only a service code, a CVV (card verification value), a dCVV (dynamic card verification value), an expiration date, etc[; a]n authorization request message may also include transaction information such as a transaction amount, a merchant identifier, a location of the transaction, a user's name and address, date and time of the transaction, as well as any other information that may be utilized in determining whether to identify andor authorize a transaction" par. [0039]); (BASU-A: doesn't expressly and explicitly recite therein. --- however BHAGAT: clearly discloses, teaches, and/or suggests the feature -- "if the authorization response indicates that the transaction was successful, then the spending limit for the CPN will have been increased[;] the processing server 102 may provide an additional message (e.g., separate from andor accompanying the authorization response) indicative of the increasing of the spending limit of the CPN" par. [0073]), [See Remarks at Clm. 20 ¶ 2] 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BASU-A in view of BHAGAT in further view of U.S. Patent Application Publication No. US 2013/0024289 A1 of Cueli; Allen et al., (hereinafter "CUELI"). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over BASU-A and BHAGAT and CUELI. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BASU-A and CUELI taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, wherein determining whether to process the second transaction request message as a stand-in transaction comprises determining if a transaction type associated with the second transaction request message is a preapproved transaction type. Reference (BASU-A: doesn't expressly and explicitly recite determining if a transaction type associated with the second...request message is a preapproved transaction type. --- however CUELI: clearly discloses, teaches, and/or suggests the feature -- "account data 242 may store account balances 246 or application data 248 to assist with pre-approval of override authorization requests" par. [0058] or "database 226 may communicate with issuer computer 260 to provide account balances 246 and an associated pre-approval for a transaction override authorization[; i]n such an embodiment, when a transaction override is triggered and approved, an initial authorization request may be responded to by the override system based on pre-approval information stored in database 226[;] pre-approval data may be refreshed on a daily basis, and the pre-approval may expire at the end of a given time period[; s]imilarly, application data 248 may include both an application for a new account with an issuer, and a pre-approval for the account opening that may allow the transaction override computer 298 to override a transaction and respond to the authorization request based on the new account pre-approval" par. [0062]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "determining if a transaction type associated with the second" and [2] "is a preapproved transaction type" which are disclosed by CUELI: the teachings and/or suggestions within the disclosure of BASU-A thus far relied upon fails to include within its explanations an explicit and express recitation of [1] "determining if a transaction type associated with the second" and [2] "is a preapproved transaction type" as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CUELI which sufficiently teaches the features applicable to the claimed invention as annotated above with quotation(s) of exemplary disclosures within CUELI that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BASU-A by adding or substituting the features [1] "determining if a transaction type associated with the second" and [2] "is a preapproved transaction type" as taught and/or suggested by CUELI, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BASU-A with these previously described teachings of [1] "determining if a transaction type associated with the second" and [2] "is a preapproved transaction type" sufficiently taught, suggested, and/or disclosed in CUELI because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "identifying, at the transaction override computer, an override trigger; identifying, at the transaction override computer, a transaction override approval; [] to determine a response to the first authorization request". (CUELI: par. [0007]). 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over BASU-A and BHAGAT and CUELI. Claim 10 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, BASU-A and CUELI disclose and render obvious as previously combined the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the system of claim 8, wherein determining whether to process the second transaction request message as a stand-in transaction comprises determining if a transaction type associated with the second transaction request message is a preapproved transaction type. See Prior Comment(s) at Claim 3 ¶ 1; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over BASU-A and BHAGAT and CUELI. Claim 16 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, BASU-A and CUELI disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the computer program product of claim 14, wherein determining whether to process the second transaction request message as a stand-in transaction comprises determining if a transaction type associated with the second transaction request message is a preapproved transaction type. See Prior Comment(s) at Claim 3 ¶ 1; 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

3-rd Prior Art Category: Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BASU-A in view of BHAGAT in further view of U.S. Patent Application Publication No. US 2012/0036073 A1 of Basu; Gourab et al., (hereinafter "BASU-2012"). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of BASU-A and BASU-2012 taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, further comprising storing the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. Reference (BASU-A: discloses "a server computer comprising a processor and a computer readable medium comprising code, executable by the processor, for implementing a method" par. [0008] or "method [] by a server computer" par. [0007], Claim 1 and "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite querying --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "used by the payment processing network server computer to query a database to request the [] transaction information" par. [0081]), [See Remarks Below]; (BASU-A: discloses as described previously in this paragraph); (BASU-A: doesn't expressly and explicitly recite based at least partially on --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "payment processing network server computer may then determine user profile information, e.g., from database 306 of FIG. 3. (step 916)[; t]he user profile information may include information related to the user's payment account that is being used to conduct the current transaction[;] the user profile information may be obtained using the payment account number or PAN of the payment device being used in the current transaction" par. [0094]), [See Remarks Below]; (BASU-A: discloses "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
With respect to above-noted claimed elements [1] "querying the at least one database" and [2] "based at least partially on the account identifier" which are disclosed by BASU-2012: the teachings and/or suggestions within the disclosure of BASU-A thus far relied upon does not include within its explanations an explicit and express recitation of [1] "querying the at least one database" and [2] "based at least partially on the account identifier" as required by the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of BASU-2012 which sufficiently teaches the features apposite to the claimed invention as commented about above with citation(s) to exemplary disclosures within BASU-2012 that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of BASU-A by adding or substituting the features [1] "querying the at least one database" and [2] "based at least partially on the account identifier" as taught and/or suggested by BASU-2012, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of BASU-A with these above-described teachings of [1] "querying the at least one database" and [2] "based at least partially on the account identifier" sufficiently taught, suggested, and/or disclosed in BASU-2012 because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of "providing an intelligent estimated amount for authorization", (BASU-2012: Abstract); or "providing an intelligent estimated amount for authorization [as] discussed in a published US Patent Application 20120036073, which is by the same assignee and [was] incorporated by reference in its entirety for all purposes". (BASU-A: par. [0089]). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art BASU-A and BASU-2012 disclose and render obvious as previously combined the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computer-implemented method of claim 1, further comprising: Reference (BASU-A: discloses "a server computer comprising a processor and a computer readable medium comprising code, executable by the processor, for implementing a method" par. [0008] or "method [] by a server computer" par. [0007], Claim 1) 
• 6 ¶ 2 • receiving a batch of account capacity data from the issuer system, the batch including the account capacity corresponding to the account identifier; and Reference (BASU-A: discloses "[o]nce stand-in processing is invoked, typical solutions to make authorization decisions on behalf of the issuer are broad based and in most cases may depend upon the issuer's preconfigured parameters[;] some of the preconfigured parameters may be based at the BIN (Bank Identification Number), portfolio or product (e.g., credit or debit card) level[;] authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[;] transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs[;] the configurations provided by the issuer may be static and broad-based" par. [0019]) 
• 6 ¶ 3 • storing the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. Reference (BASU-A: discloses "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite querying --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "used by the payment processing network server computer to query a database to request the [] transaction information" par. [0081]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses as described previously in this paragraph); (BASU-A: doesn't expressly and explicitly recite based at least partially on --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "payment processing network server computer may then determine user profile information, e.g., from database 306 of FIG. 3. (step 916)[; t]he user profile information may include information related to the user's payment account that is being used to conduct the current transaction[;] the user profile information may be obtained using the payment account number or PAN of the payment device being used in the current transaction" par. [0094]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 12 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, BASU-A and BASU-2012 disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the system of claim 8, wherein the at least one transaction processing server is further programmed or configured to store the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. Reference (BASU-A: discloses "system[] for stand-in processing" Abstract or "system for processing transactions" par. [0011] or "system 100 for processing transactions" par. [0041] or "system" Claims 15-20 and "a server computer in a payment processing network" par. [0005] or "server computer to process subsequent transactions" pars. [0007]-[0009], Claims 1, 8, 15 and "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite querying --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "used by the payment processing network server computer to query a database to request the [] transaction information" par. [0081]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses as described previously in this paragraph); (BASU-A: doesn't expressly and explicitly recite based at least partially on --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "payment processing network server computer may then determine user profile information, e.g., from database 306 of FIG. 3. (step 916)[; t]he user profile information may include information related to the user's payment account that is being used to conduct the current transaction[;] the user profile information may be obtained using the payment account number or PAN of the payment device being used in the current transaction" par. [0094]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 13 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, BASU-A and BASU-2012 disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the system of claim 8, wherein the at least one transaction processing server is further programmed or configured to: Reference (BASU-A: discloses "system[] for stand-in processing" Abstract or "system for processing transactions" par. [0011] or "system 100 for processing transactions" par. [0041] or "system" Claims 15-20 and "a server computer in a payment processing network" par. [0005] or "server computer to process subsequent transactions" pars. [0007]-[0009], Claims 1, 8, 15) 
• 13 ¶ 2 • receive a batch of transaction capacities from the issuer system, the batch including the account capacity corresponding to the account identifier; and See Prior Comment(s) at Claim 6 ¶ 2; Reference (BASU-A: discloses "[o]nce stand-in processing is invoked, typical solutions to make authorization decisions on behalf of the issuer are broad based and in most cases may depend upon the issuer's preconfigured parameters[;] some of the preconfigured parameters may be based at the BIN (Bank Identification Number), portfolio or product (e.g., credit or debit card) level[;] authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[;] transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs[;] the configurations provided by the issuer may be static and broad-based" par. [0019]) 
• 13 ¶ 3 • store the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. Reference (BASU-A: discloses "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite querying --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "used by the payment processing network server computer to query a database to request the [] transaction information" par. [0081]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses as described previously in this paragraph); (BASU-A: doesn't expressly and explicitly recite based at least partially on --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "payment processing network server computer may then determine user profile information, e.g., from database 306 of FIG. 3. (step 916)[; t]he user profile information may include information related to the user's payment account that is being used to conduct the current transaction[;] the user profile information may be obtained using the payment account number or PAN of the payment device being used in the current transaction" par. [0094]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 18 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, BASU-A and BASU-2012 disclose and render obvious as previously combined the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the computer program product of claim 14, wherein the program instructions further cause the at least one processor to store the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. Reference (BASU-A: discloses "the software components or functions described [] may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques[; t]he software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM" par. [0096] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15 and "the transaction activity database 408 and/or the account history database 410 may be external to the server computer 114 (e.g., cloud storage)[; t]he transaction activity database 408 may store an authorization entity's (e.g., issuer, processor or another entity) transaction activity data over time which may be used to determine a baseline for the authorization entity[; t]he account history database 410 may store historical data associated with different payment accounts which may be used to generate a custom profile for each user" par. [0082] or "the custom profile generator module 420 may utilize historical data stored in the account history database 410 for each account to generate each profile[;] the historical data may be analyzed to determine patterns such as each user's spending behavior, approval rates, fraud risk, risk of sufficient funds[][; t]his may allow the system to tailor an authorization decision that is customized for a particular account by modeling an individual account holder's baseline[; a]s an account holder's behavior changes over time, the custom profile can be updated by monitoring the account holder's account[; o]ne such technique for providing an intelligent estimated amount for authorization is discussed in a published US Patent Application 20120036073, which is by the same assignee and is herein incorporated by reference in its entirety for all purposes" pars. [0088]-[0089] and "authorization decisions during stand-in processing may depend upon different transaction limits assigned to various BIN ranges as pre-configured by the issuer[; f]or example, transactions may be declined during stand-in processing if the transaction amount is over $100 for one set of BINs and over $500 for other set of BINs" par. [0019] or "authorization entity may approve or decline a transaction based on a number of factors such as a credit limit, insufficient funds or fraud risk associated with a payment account used for the transaction" par. [0029] or "implement intelligent data modeling based on several factors that may be used for authorization decisions, such as, insufficient account holder funds[; s]tand-in processing rules may be based on [] th[is] factor[]" par. [0066]); (BASU-A: doesn't expressly and explicitly recite querying --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "used by the payment processing network server computer to query a database to request the [] transaction information" par. [0081]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses as described previously in this paragraph); (BASU-A: doesn't expressly and explicitly recite based at least partially on --- however BASU-2012: clearly discloses, teaches, and/or suggests the feature -- "payment processing network server computer may then determine user profile information, e.g., from database 306 of FIG. 3. (step 916)[; t]he user profile information may include information related to the user's payment account that is being used to conduct the current transaction[;] the user profile information may be obtained using the payment account number or PAN of the payment device being used in the current transaction" par. [0094]), [See Remarks at Clm. 5 ¶ 1]; (BASU-A: discloses "authorization request message may include an account identifier that may be associated with a payment device or a payment account" par. [0039]) 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over BASU-A and BHAGAT and BASU-2012. Claim 19 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, BASU-A and BASU-2012 disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the computer program product of claim 14, wherein the program instructions further cause the at least one processor to: Reference (BASU-A: discloses "the software components or functions described [] may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques[; t]he software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM" par. [0096] and e.g. "processor" pars. [0004], [0008]-[0009], [0021]-[0022], [0073]-[0074], [0081]-[0082], [0095]-[0096], Claims 8, 15) 
• 19 ¶ 2 • receive a batch of transaction capacities from an issuer system, the batch including the account capacity corresponding to the account identifier; and See Prior Comment(s) at Claim 13 ¶ 2; 
• 19 ¶ 3 • store the account capacity in at least one database, wherein determining the account capacity comprises querying the at least one database based at least partially on the account identifier. See Prior Comment(s) at Claim 13 ¶ 3; 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted January 27, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 28, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the September 28, 2020 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Contrary to the assertions in the Action, the specification makes clear that the claimed subject matter is directed to technical improvements[.] 
"[T]he claims are not directed to an abstract idea but rather to a technological improvement in electronic payment networks. The eligibility of the claims can therefore be resolved at Step 2A, prong one, based on the improvements discussed in the specification. No further analysis is required. 
'[] Here, the "claim as a whole integrates the exception into a practical application." [] In particular, the claims are directed to the practical application of a unique authorization response message for altering how a transaction is processed. This is a practical application to electronic payment networks and specifically authorization response messages communicated between entries in an electronic payment network. 

"Here, there can be no question that the claims add limitations that are not well- understood, routine, conventional activity in the field. [] 
"[C]laims 1, 8, and 14, as amended, are directed to patent-eligible subject matter and are in condition for allowance. Dependent claims 2, 3, 5-7, 9, 10, 12, 13, 15, 16, 18, and 19 depend from and add further features to claims 1, 8, and 14 and are allowable for at least the same reasons. " 
(REMARKS [as abridged], pp. 10-12). 
Respectively nonetheless, the above-quoted arguments submitted January 27, 2021 at REMARKS pp. 10-12 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant has raised the so-called --Berkheimer argument--. As a fully proper response, the Examiner has cited one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). In response to applicant's argument that the claim requires an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite "a 0302 message (structured pursuant to ISO 8583)". The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted January 27, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 28, 2020 (hereinafter "Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission. Further to the September 28, 2020 Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 

"[C]laims 1, 8, and 14, as amended, are patentable over Basu and Cueli. Claims 2, 3, 5-7, 9, 10, 12, 13, 15, 16, 18, and 19 depend from and add further features to claims 1, 8, and 14 and are believed to be allowable for at least the same reasons. " 
(REMARKS [as abridged], p. 13). 
However, the above-quoted arguments submitted January 27, 2021 at REMARKS p. 13 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Additionally, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission filed January 27, 2021. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In proper prior art analysis as was applied here, the Office read the Applicant's claims upon the prior art, rather than vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and therefore the cited prior art meets the claims. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130179281 A1 by White; William O. et al. discloses SYSTEM AND METHOD FOR OFFLINE STAND-IN OF FINANCIAL PAYMENT TRANSACTIONS.
USPGPub No. US 20170295155 A1 by Wong; Erick discloses TOKENIZATION OF CO-NETWORK ACCOUNTS.
USPGPub No. US 20180268405 A1 by Lopez; Eduardo discloses REPLACING TOKEN ON A MULTI-TOKEN USER DEVICE.
USPGPub No. US 20170293931 A1 by CLARK; Kyle Patrick et al. discloses METHOD AND SYSTEM FOR REAL-TIME PROMOTIONS.
USPGPub No. US 20140032409 A1 by Rosano; Sharon A. discloses SYSTEMS AND METHODS FOR CORRECTION OF INFORMATION IN CARD-NOT-PRESENT ACCOUNT-ON-FILE TRANSACTIONS.
USPGPub No. US 20160125405 A1 by Alterman; Amy et al. discloses System and Method for Updating Account Information.
USPGPub No. US 20150262166 A1 by Singh; Shantnu et al. discloses Real-Time Portable Device Update.
USPGPub No. US 20140344155 A1 by Liu; Frederick et al. discloses OUT OF BAND AUTHENTICATION AND AUTHORIZATION PROCESSING.
USPGPub No. US 20140164243 A1 by Aabye; Christian et al. discloses Dynamic Account Identifier With Return Real Account Identifier.
USPGPub No. US 20120296824 A1 by Rosano; Sharon A. discloses SYSTEMS AND METHODS FOR CORRECTION OF INFORMATION IN CARD-NOT-PRESENT ACCOUNT-ON-FILE TRANSACTIONS.

USPGPub No. US 20140052586 A1 by Weber; Lance discloses SINGLE ORDER MULTIPLE PAYMENT PROCESSING.
USPGPub No. US 20190020478 A1 by GIRISH; Aparna et al. discloses TOKEN PROVISIONING UTILIZING A SECURE AUTHENTICATION SYSTEM.
USPGPub No. US 20180330371 A1 by Tadiparti; Srinivas discloses SECURE REMOTE TRANSACTION SYSTEM USING MOBILE DEVICES.
USPGPub No. US 20180322489 A1 by Altenhofen; Meredith et al. discloses SYSTEM AND METHOD FOR RESTRICTED TRANSACTION PROCESSING.
USPGPub No. US 20150356562 A1 by Siddens; Cory et al. discloses INTEGRATION OF SECURE PROTOCOLS INTO A FRAUD DETECTION SYSTEM.
USPGPub No. US 20180232720 A1 by Robeen; Erica Joann et al. discloses SYSTEM AND METHOD FOR PROCESSING A MULTI-ACCOUNT TRANSACTION.
USPGPub No. US 20180039966 A1 by Gill; Lisa-Marie et al. discloses SYSTEM AND METHOD FOR PROCESSING A TRANSACTION USING ACCOUNT INFORMATION ON FILE.
USPGPub No. US 20170357977 A1 by PITZ; Cindi et al. discloses METHOD AND SYSTEM FOR REAL TIME FRAUD DECISIONING IN TRANSACTION PROCESSING.
USPGPub No. US 20170293930 A1 by CLARK; Kyle Patrick et al. discloses METHOD AND SYSTEM FOR STANDALONE REAL-TIME REWARDS.
USPGPub No. US 20140108249 A1 by Kulpati; Ashish et al. discloses INTEROPERABLE FINANCIAL TRANSACTIONS VIA MOBILE DEVICES.
USPGPub No. US 20150220890 A1 by Seshadri; Tadepally Venkata et al. discloses METHOD AND CORRESPONDING PROXY SERVER, SYSTEM, COMPUTER-READABLE STORAGE MEDIUM AND COMPUTER PROGRAM.
USPGPub No. US 20140074724 A1 by GORDON; Peter et al. discloses SYSTEMS AND METHODS FOR REAL-TIME ACCOUNT ACCESS.
USPGPub No. US 20130246274 A1 by Marcous; Neil et al. discloses SYSTEMS AND METHODS FOR REAL-TIME ACCOUNT ACCESS.
USPGPub No. US 20110270757 A1 by Hammad; Ayman discloses SYSTEM AND METHOD FOR SECURELY VALIDATING TRANSACTIONS.

USPAT No. US 6138143 A to Gigliotti; Samuel Scott et al. discloses Method and apparatus for asynchronous transaction processing.
USPAT No. US 5999625 A to Bellare; Mihir et al. discloses Method for electronic payment system with issuer control.
USPAT No. US 10432667 B2 to Hubbard; Steve E. et al. discloses Systems and methods for monitoring computer authentication procedures.
USPAT No. US 10002348 B1 to Doctor; Dennis Scott et al. discloses Routing and processing of payment transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/23/2021